OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this court on October 19. 1966.
*75On December 2, 1985, respondent entered pleas of nolo contendere in a District Court of the State of Vermont to eight counts of embezzlement in violation of Vermont Statutes Annotated, title 13, § 2531 and eight counts of forgery under Vermont Statutes Annotated, title 13, § 1801, which are felonies under Vermont law.
The crime of embezzlement in Vermont is essentially similar to the class D felony of grand larceny in the second degree under New York Penal Law § 155.35. The crime of forgery in Vermont is essentially similar to the class D felony of forgery in the second degree under New York Penal Law § 170.10.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and the clerk of the court is directed to strike his name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Lazer, Mangano, Gibbons and Kunzeman, JJ., concur.